              Case 4:20-cv-02884-HSG Document 27 Filed 08/18/20 Page 1 of 3




     JOHN L. BURRIS ESQ., SBN 69888
1
     BENJAMIN NISENBAUM, ESQ., SBN 222173
2    JAMES COOK, ESQ., SBN 300212
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    john.burris@johnburrislaw.com
7
     bnisenbaum@hotmail.com
     james.cook@johnburrislaw.com
8
     Attorneys for PLAINTIFFS,
9    HECTOR HERNANDEZ and MARIA IBARRA
10
     NOAH BLECHMAN, ESQ., SBN 197167
11   MCNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP
     3480 Buskirk Avenue, Suite 250
12
     Pleasant Hill, CA 94523
13   Telephone: (925) 939-5330
     Facsimile: (925) 939-0203
14   Noah.Blechman@mcnamaralaw.com
     Attorney for DEFENDANT,
15
     COUNTY OF ALAMEDA
16
     JEROME VARANINI, ESQ., SBN 58531
17   LAW OFFICES OF JEROME M. VARANINI
     641 Fulton Avenue, Suite 200
18
     P.O. Box 590
19   Sacramento, CA 95812-0590
     Telephone: (916) 993-4868
20   Facsimile: (916) 993-6750
     jvaranini@tsvlaw.com
21
     Attorney for DEFENDANT,
22   WELLPATH

23

24                                      UNITED STATES DISTRICT COURT
25                                  NORTHERN DISTRICT OF CALIFORNIA
26

27                                                                     CASE NO.: 4:20-cv-02884-HSG
     HECTOR A. HERNANDEZ; and MARIA
28   IBARRA as co-successors-in-interest for
     Decedent, HECTOR HERNANDEZ,
           Stipulation to Court Sponsored Mediation; Declaration of James Cook in Support of Stipulation; and Proposed Order
                                Hernandez et al v. County of Alameda et al, Case No.: 4:20-cv-02884-HSG

                                                                  -1
                 Case 4:20-cv-02884-HSG Document 27 Filed 08/18/20 Page 2 of 3




                                                                       STIPULATION TO COURT SPONSORED
1
                                                                       MEDIATION; DECLARATION OF
                              Plaintiffs,
2                                                                      JAMES COOK IN SUPPORT OF
            v.                                                         STIPULATION; AND PROPOSED
3                                                                      ORDER
4
     COUNTY OF ALAMEDA, a municipal
5    corporation; WELLPATH, a professional
     corporation; and DOES 1-50, inclusive,
6    individually, jointly and severally,
7
                    Defendants.
8

9           Defendants COUNTY OF ALAMEDA and WELLPATH and Plaintiffs HECTOR

10   HERNANDEZ, et al hereby stipulate to the following:

11                   1.       The parties submit this stipulation pursuant to the Court’s minute entry dated

12      August 12, 2020.

13                   2.       The parties have met and conferred.

14                   3.       The parties stipulate to court sponsored mediation within 120 days.

15          IT IS HEREBY STIPULATED, pursuant to Northern District Local Rule 6-1 (b), that there

16   should be court sponsored mediation within 120 days.

17

18   Dated: August 12, 2020                                            Respectfully submitted,

19                                                                     LAW OFFICES OF JOHN L. BURRIS
20                                                                     By: /s/ James Cook
                                                                       J OHN L. B URRIS , E SQ .
21                                                                     B EN N ISENBAUM , E SQ .
                                                                       J AMES C OOK , E SQ .
22                                                                     Attorneys for Plaintiffs,
                                                                       HECTOR HERNANDEZ
23
                                                                       and MARIA IBARRA
24

25

26

27

28


           Stipulation to Court Sponsored Mediation; Declaration of James Cook in Support of Stipulation; and Proposed Order
                                Hernandez et al v. County of Alameda et al, Case No.: 4:20-cv-02884-HSG

                                                                  -2
               Case 4:20-cv-02884-HSG Document 27 Filed 08/18/20 Page 3 of 3




1    Dated: August 12, 2020                                             Respectfully submitted,
2                                                                       MCNAMARA, NEY, BEATTY,
                                                                        SLATTERY, BORGES &
3
                                                                        AMBACHER LLP

                                                                        By: /s/ Noah Blechman
4

5
                                                                        NOAH BLECHMAN
                                                                        Attorney for Defendant,
6                                                                       COUNTY OF ALAMEDA

7
                                                                        LAW OFFICES OF JEROME M.
8                                                                       VARANINI
9                                                                       By: /s/ Jerome Varanini
                                                                        JEROME VARANINI
10                                                                      Attorney for Defendant,
                                                                        WELLPATH
11

12

13
                                              ATTORNEY ATTESTATION
14
            I, James Cook, am the ECF user whose identification and password are being used to file the
15
     foregoing documents. Pursuant to Civil Local Rule 5-1 (i) (3), I hereby attest that concurrence in the
16
     filing of these documents has been obtained from each of its Signatories.
17

18
     Dated: August 17, 2020                                                     /s/ James Cook
19

20

21
                                                    [PROPOSED] ORDER
22
     Having considered the stipulation between the parties and good cause appearing, the parties will enter
23
     into court-sponsored mediation within 120 days.
24
            IT IS SO ORDERED.
25

26
     Dated: 8/18/2020                                                           /s/
27                                                                              Honorable District
                                                                                          Magistrate Judge
                                                                                                   Court Judge
                                                                                Haywood S. Gilliam, Jr.
28


            Stipulation to Court Sponsored Mediation; Declaration of James Cook in Support of Stipulation; and Proposed Order
                                 Hernandez et al v. County of Alameda et al, Case No.: 4:20-cv-02884-HSG

                                                                   -3
